SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

        THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is
made effective this 18th day of June, 2004 by and among LASALLE BUSINESS CREDIT,
LLC, successor by merger to LaSalle Business Credit, Inc., as Agent (“Agent”)
for STANDARD FEDERAL BANK NATIONAL ASSOCIATION (“Lender”), MEDICAL TECHNOLOGY
SYSTEMS, INC. (“MTS”) and MTS PACKAGING SYSTEMS, INC. (“Packaging”, and with
MTS, each a “Borrower” and collectively, the “Borrowers”.


BACKGROUND

        A.     Agent, Lender and Borrowers previously entered into that certain
Loan and Security Agreement dated June 26, 2002 (as amended by that certain
First Amendment to Loan and Security Agreement dated July 8th, 2003 and as the
same may be further amended from time to time, the “Loan Agreement”).

        B.     Agent, Lender and Borrowers desire to amend the Loan Agreement in
accordance with the terms and conditions set forth herein.

        C.     Capitalized terms used herein and not otherwise defined shall
have the meanings provided for such terms in the Loan Agreement.

        NOW THEREFORE, the parties hereto, intending to be legally bound hereby,
agree as follows:

        1.     Definitions.

(a)   The definition of “Business Day” set forth in Section 1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


    ““Business Day” shall mean any day other than a Saturday, a Sunday or (i)
with respect to all matters, determinations, fundings and payments in connection
with LIBOR Rate Loans, any day on which banks in London, England or Chicago,
Illinois are required or permitted to close, and (ii) with respect to all other
matters, any day that banks in Philadelphia, Pennsylvania are required or
permitted to close.”


(b)   The definition of “Debt Service Coverage Ratio” set forth in Section 1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


    ““Debt Service Coverage Ratio” shall mean, for any Person, with respect to
any period of determination, the ratio of (i) such Person’s net income after
taxes for such period, excluding any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business),
any other after-tax extraordinary gains or losses and, during Borrowers’ fiscal
year ending March 31, 2005 only, the Original Issue Discount, the Deferred
Financing Costs and the Leasehold Write-Off, plus depreciation and amortization
deducted in determining net income for such period, plus tax benefits which
offset any income tax expense provisions deducted in determining net income for
such period, minus Unfinanced Capital Expenditures for such period plus the
after-tax increase in LIFO reserves, or minus the after tax decrease in LIFO
reserves, to (ii) such Person’s current principal maturities of long-term debt
and capitalized leases paid or scheduled to be paid during such period, plus any
prepayments on indebtedness owed to any other Person (exclusive of trade
payables and Revolving Loans) and paid during such period, plus, any Permitted
Dividends paid during such period.”


--------------------------------------------------------------------------------


(c)   The definition of “Maximum Loan Limit” set forth in Section 1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


    ““Maximum Loan Limit” shall mean Ten Million Dollars ($10,000,000.00), plus
the Overadvance Amount.”


(d)   The definition of “Maximum Revolving Loan Limit” set forth in Section 1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


    ““Maximum Revolving Loan Limit” shall mean Eight Million Five Hundred
Thousand Dollars $8,500,000.00).”


(e)   The definition of “Minimum Net Availability” set forth in Section 1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:


    ““Minimum Net Availability” shall mean, at any time of determination, an
amount equal to (a) the lesser of: (i) the Maximum Revolving Loan Limit; and
(ii) the Revolving Loan Limit available to the Borrowers at such time; plus the
Availability Block, minus (b) the sum of: (i) all sums due and owing by the
Borrowers to the Borrowers’ trade creditors which are outstanding beyond trade
terms usually and customarily afforded to the Borrowers by their trade creditors
(as determined by Agent from time to time in the reasonable exercise of its
discretion); plus (ii) the outstanding principal balance of all Revolving Loans
and Letter of Credit Obligations; plus (iii) all taxes due to any federal, state
or local taxing authority due and not yet paid.”


(f)   The definition of “Tangible Net Worth” set forth in Section 1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


    ““Tangible Net Worth” shall mean, with respect to a Person, the sum of (i)
such Person’s shareholders’ equity, defined in accordance with GAAP, less (ii)
the book value (to the extent included in such shareholders’ equity) of all
assets reflected as goodwill (which shall in no event include trademarks,
patents or other intellectual property or capitalized development costs), plus
(iii) plus the amount of any LIFO reserve, all as determined under GAAP,
consistently applied.”


(g)   The definition of “Term Loans” set forth in Section 1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


2

--------------------------------------------------------------------------------


    ““Term Loans” shall mean, collectively, Term Loan A, Term Loan B and Term
Loan C.”


(h)   Section 1 of the Loan Agreement is hereby amended by adding the following
definitions alphabetically where they would otherwise appear:


    ““Availability Block” shall mean (a) commencing June 18, 2004 and at all
time through and including September 30, 2005, an amount equal to Five Hundred
Thousand Dollars ($500,000.00) and (b) commencing October 1, 2005 and at all
times thereafter, an amount equal to Zero Dollars ($0).


    “Deferred Financing Costs” shall mean an amount equal to the lesser of (i)
Four Hundred Thousand Dollars ($400,000.00) or (ii) the amount of deferred
financing costs incurred by Borrowers prior to June 17, 2004 and actually
expensed by Borrowers, as required by GAAP.


    “Interest Period” shall mean any continuous period of thirty (30), sixty
(60) or ninety (90) days, as selected from time to time by Borrowers.


    “Leasehold Write-Off” shall mean an amount equal to the lesser of (i) Two
Hundred Seventy-Five Thousand Dollars ($275,000.00) or (ii) the amount actually
expensed by Borrowers in connection with the relocation of Borrowers’
headquarters from 12920 Automobile Boulevard, Clearwater, FL to 2003 Gandy
Boulevard North, St. Petersburg, FL.


    “LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any
Interest Period, a rate per annum equal to the offered rate for deposits in
United States dollars for a period equal to such Interest Period as it appears
on Telerate page 3750 as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period. “Telerate page 3750” means the display
designated as “Page 3750” on the Telerate Service (or such other page as may
replace page 3750 of that service or such other service) as may be nominated by
the British Bankers’ Association as the vendor for the purpose of displaying
British Bankers’ Association interest settlement rates for United States dollar
deposits).


    “LIBOR Rate CapEx Loan” shall mean a Capital Expenditure Loan bearing
interest with reference to the LIBOR Rate.


    “LIBOR Rate Revolving Loan” shall mean a Revolving Loan bearing interest
with reference to the LIBOR Rate.


    “LIBOR Rate Term C Loan” shall mean any portion of Term Loan C bearing
interest with reference to the LIBOR Rate.


    “LIBOR Rate Loans” shall mean the Loans bearing interest with reference to
the LIBOR Rate, including, without limitation, each LIBOR Rate CapEx Loan, each
LIBOR Rate Revolving Loan and each LIBOR Rate Term C Loan.


3

--------------------------------------------------------------------------------


    “Original Issue Discount” shall mean an amount equal to the lesser of (i)
Seven Hundred Forty-One Thousand Dollars ($741,000.00) or (ii) the actual amount
of the original issue discount expensed by Borrowers in connection with the
repayment in full of the Subordinated Debt.


    “Overadvance Amount” shall mean for each period listed in Column A below, an
amount up to the amount listed in Column B below for such period:


Column A   Column B

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      June 18, 2004 through July 31, 2004 $     3,000,000.00 August 1, 2004
through August 31, 2004 $     2,900,000.00 September 1, 2004 through September
30, 2004 $     2,800,000.00 October 1, 2004 through October 31, 2004
$     2,700,000.00 November 1, 2004 through November 30, 2004 $     2,500,000.00
December 1, 2004 through December 31, 2004 $     2,300,000.00 January 1, 2005
through January 31, 2005 $     2,100,000.00 February 1, 2005 through February
28, 2005 $     1,800,000.00 March 1, 2005 through March 31, 2005
$     1,500,000.00 April 1, 2005 through April 30, 2005 $     1,200,000.00 May
1, 2005 through May 31, 2095 $     1,000,000.00 June 1, 2005 through June 30,
2005 $        800,000.00 July 1, 2005 through July 31, 2005 $        600,000.00
August 1, 2005 through August 31, 2005 $        400,000.00 September 1, 2005
through September 30, 2005 $        200,000.00 October 1, 2005 and at all times
thereafter $                       0 


    “Prime Rate Loans” shall means the Loans bearing interest with reference to
the Prime Rate.


    “Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable
LIBOR Rate, any tax, levy, impost, duty, deduction, withholding or charges of
whatever nature (i) required to be paid by Lender and/or (ii) to be withheld or
deducted from any payment otherwise required hereby to be made by Borrower to
Lender; provided, that the term “Tax” shall not include any taxes imposed upon
the net income of Lender.”


        2.     Revolving Loans. Sections 2(a) is hereby deleted in its entirety
and replaced with the following:

(a)   Revolving Loans. Subject to the terms and conditions of this Agreement and
the Other Agreements, during the Term, Agent on behalf of Lender shall make
revolving loans and advances (the “Revolving Loans”) to one or more Borrowers in
an aggregate amount up to the lesser of: (x) the Maximum Revolving Loan Limit
minus the Letter of Credit Obligations or (y) the sum of the following sublimits
(the “Revolving Loan Limit”) minus the Letter of Credit Obligations:


4

--------------------------------------------------------------------------------


  (i) Up to eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of each Borrower’s
business) of Eligible Accounts of the Borrowers; plus


  (ii) Up to the lesser of: (A) the sum of (without duplication) sixty percent
(60%) of the lower of cost or market value on a FIFO basis of the Eligible
Inventory of each Borrower; and (B) Two Million Five Hundred Thousand Dollars
($2,500,000); plus


  (iii) the Overadvance Amount; minus


  (iv) the Availability Block; minus


  (v) such reserves as Lender elects, in its reasonable discretion, to establish
from time to time.


    All Revolving Loans shall be deemed to be advanced, first, under the
Overadvance Amount portion of the Revolving Loan Limit and, second, under the
remainder of the Revolving Loan Limit. The aggregate unpaid principal balance of
the Revolving Loans made to all Borrowers, plus the outstanding Letter of Credit
Obligations of the Borrowers shall not at any time exceed the lesser of (i) the
Revolving Loan Limit and (ii) the Maximum Revolving Loan Limit (as each of such
amounts may be increased or decreased by Agent, in its sole discretion). If at
any time the outstanding Revolving Loans made to all Borrowers exceed either the
Revolving Loan Limit or the Maximum Revolving Loan Limit, or any portion of the
Revolving Loans plus the outstanding Letter of Credit Obligations exceed any
applicable sublimit within the Revolving Loan Limit, the Borrowers shall
immediately, and without the necessity of demand by Agent, pay to Agent such
amount as may be necessary to eliminate such excess, and Agent shall apply such
payment to the outstanding Revolving Loans in such order as Agent shall
determine in its sole discretion; provided, however, that if such excess results
from any establishment of reserves by Agent or from the imposition of any
modification to the eligibility criteria set forth in the definitions of
Eligible Accounts and Eligible Inventory or in this Section 2(a) in such a
manner that items heretofore eligible thereunder are rendered ineligible,
Borrowers shall have five (5) days to eliminate such excess.


    Each Borrower hereby authorizes Agent, in its sole discretion, to charge any
accounts of the Borrowers maintained at LaSalle Bank or advance Revolving Loans
to make any payments of principal, interest, fees, costs or expenses required to
be made under this Agreement or the Other Agreements. All Revolving Loans shall,
in Agent’s sole discretion, be evidenced by one or more promissory notes in form
and substance satisfactory to Agent. However, if such Revolving Loans are not so
evidenced, such Revolving Loans may be evidenced solely by entries upon the
books and records maintained by Agent.


5

--------------------------------------------------------------------------------


    A request for a Revolving Loan shall be made or shall be deemed to be made,
each in the following manner: Borrower shall give Agent same day notice, no
later than 12:00 P.M. (Philadelphia time) for such day, of its request for a
Revolving Loan as a Prime Rate Loan, and at least three (3) Business Days prior
notice of its request for a Revolving Loan as a LIBOR Rate Loan, in which notice
Borrower shall specify the amount of the proposed borrowing and the proposed
borrowing date; provided, however, that no such request for a Revolving Loan may
be made at a time when there exists an Event of Default and no such request for
a Revolving Loan as a LIBOR Rate Loan may be made at any time when there exists
an event which, with the passage of time or giving of notice, will become an
Event of Default. Each check or request for payment against the control
disbursement account maintained by Borrowers at LaSalle Bank shall constitute a
request for a Revolving Loan as a Prime Rate Loan. As an accommodation to the
Borrowers, Agent may permit telephone requests for Revolving Loans and
electronic transmittal of instructions, authorizations, agreements or reports to
Agent by Borrowers. Unless such Borrower specifically directs Agent in writing
not to accept or act upon telephonic or electronic communications from it, Agent
shall have no liability to such Borrower for any loss or damage suffered by such
Borrower as a result of Agent’s honoring of any requests, execution of any
instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically or electronically and purporting to have been
sent to Agent by such Borrower, and Agent shall have no duty to verify the
origin of any such communication or the authority of the Person sending it (but
such request must purport to be sent by an Authorized Officer).


    Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds
of each Revolving Loan requested by such Borrower, or deemed to be requested by
such Borrower, as follows: the proceeds of each Revolving Loan requested under
Section 2(a) shall be disbursed by Agent in lawful money of the United States of
America in immediately available funds, in the case of the initial borrowing, in
accordance with the terms of the written disbursement letter from Borrower, and
in the case of each subsequent borrowing, by wire transfer or Automated Clearing
House (ACH) transfer to such bank account as may be agreed upon by such Borrower
and Agent from time to time, or elsewhere if pursuant to a written direction
from such Borrower.”


        3.     Capital Expenditure Loans. Section 2(d) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

6

--------------------------------------------------------------------------------


    "(d) Capital Expenditure Loans. Subject to the terms and conditions of this
Agreement and the Other Agreements, after the initial Loans are advanced
hereunder, but in no event after the date which is six months prior to the last
day of the Term, Agent shall make one (1) advance to the Borrowers of up to
eighty percent (80%) of the purchase price (exclusive of sales taxes, delivery
charges and other “soft” costs related to such purchase) of Equipment which (i)
has been purchased by either Borrower on or after May 1, 2004 with the working
capital of such Borrower or (ii) is to be purchased with the proceeds of such
advance, which Equipment is acceptable to Agent in its reasonable discretion,
and upon which Agent on behalf of Lender shall have a first priority perfected
security interest; provided, that (i) the maximum amount advanced hereunder for
such purchases shall not exceed Three Hundred Thousand Dollars ($300,000.00),
(ii) at least five (5) Business Days prior to any such advance hereunder, the
Borrowers shall have furnished to Agent an invoice and acceptance letter for the
Equipment being purchased and shall have executed such documents and taken such
other actions as Agent shall required to assure that Agent has a first priority
perfected security interest in such Equipment, and (iii) the Borrowers shall
have executed and delivered to Agent a CapEx Note in the form of Exhibit D
annexed hereto. The CapEx Line shall not be available for advance at any time
during which a Default or Event of Default has occurred unless the Agent in its
sole discretion waives such Default or Event of Default in writing.”


        4.     Term Loan C. Section 2 of the Loan Agreement is hereby amended by
adding the following as Section 2(c)A thereto:

    “(c)A Term Loan C Subject to the terms and conditions of this Agreement and
the Other Agreements, Lender shall make a term loan to the Borrowers in an
amount equal to One Million Two Hundred Thousand Dollars ($1,200,000.00) (“Term
Loan C”). Term Loan C shall be advanced on June 18, 2004.”


        5.     Repayment of the Capital Expenditure Loan. Section 2(e)(iv) of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

    “(iv)The principal of the Capital Expenditure Loan shall be repaid in (A)
consecutive monthly installments, payable on the first day of each month during
the period beginning on and including the first day of the month next succeeding
the month in which such Capital Expenditure Loan is made, each in an amount
equal to (I) Four Thousand Dollars ($4,000.00) for each payment made on or prior
to June 30, 2005, (II) Eight Thousand Dollars ($8,000.00) for each payment made
on or prior to June 30, 2006, but after July 1, 2005, (III) Thirteen Thousand
Dollars ($13,000.00) for each payment made on or prior to June 30, 2007, but
after July 1, 2006 and (B) one final payment of the remaining principal balance
thereof, together with all interest and fees accrued and unpaid thereon, on the
last day of the Term. If any such payment due date is not a Business Day, then
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of the amount of interest
and fees due hereunder.”


7

--------------------------------------------------------------------------------


        6.     Repayment of Term Loan C. Section 2(e) of the Loan Agreement is
hereby amended by adding the following as Section 2(e)(vi) thereto:

    “(vi) Repayment of Term Loan C. The principal of Term Loan C shall be repaid
in (i) twelve (12) equal and consecutive monthly installments of principal of
Sixteen Thousand Dollars ($16,000.00), payable on the first day of each month
during the period beginning on and including August 1, 2004 and ending on and
including July 31, 2005, (ii) twelve (12) equal and consecutive monthly
installments of principal of Thirty-Two Thousand Dollars ($32,000.00), payable
on the first day of each month during the period beginning on and including
August 1, 2005 and ending on and including July 31, 2006, (iii) eleven (11)
equal and consecutive monthly installments of principal of Fifty-Two Thousand
Dollars ($52,000.00), payable on the first day of each month during the period
beginning on and including August 1, 2007 and ending on and including June 30,
2007 and (ii) one final payment of the remaining principal balance thereof,
together with all interest and fees accrued and unpaid thereon, on the last day
of the Term. If any such payment due date is not a Business Day, then such
payment shall be made on the next succeeding Business Day, and such extension of
time shall be included in the computation of the amount of interest and fees due
hereunder.”


        7.     Interest Rate. Section 4(a) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

(a)   Interest Rate. Subject to the terms and conditions set forth herein, each
Loan shall bear interest as follows:


  (i) Each Revolving Loan (other than Revolving Loans supported by the
Overadvance Amount) shall bear interest at the per annum rate of interest set
forth in subsection (A) or (B) below:


  (A) the Prime Rate in effect from time to time.


  (B) two and one quarter of one percent (2.25%) in excess of the LIBOR Rate for
the applicable Interest Period selected by Borrowers by irrevocable notice (in
writing, by telecopy, telex, telegram, electronic mail or cable) given to Agent
not less than three (3) Business Days prior to the first day of each respective
Interest Period; provided that: (I) each such period occurring after such
initial period shall commence on the day on which the immediately preceding
period expires; (II) the final Interest Period shall be such that its expiration
occurs on or before the end of the Term; and (III) if for any reason Borrowers
shall fail to timely select a period, then such Revolving Loans shall continue
as, or revert to, Prime Rate Loans, such rate to remain fixed for such Interest
Period.


8

--------------------------------------------------------------------------------


  (ii) Each Revolving Loan (other than Revolving Loans supported by the
Overadvance Amount) shall bear interest at the per annum rate of interest set
forth in subsection (A) or (B) below:


  (A) one percent (1%) per annum in excess of the Prime Rate in effect from time
to time.


  (B) three and one quarter of one percent (3.25%) in excess of the LIBOR Rate
for the applicable Interest Period selected by Borrowers by irrevocable notice
(in writing, by telecopy, telex, telegram, electronic mail or cable) given to
Agent not less than three (3) Business Days prior to the first day of each
respective Interest Period; provided that: (I) each such period occurring after
such initial period shall commence on the day on which the immediately preceding
period expires; (II) the final Interest Period shall be such that its expiration
occurs on or before the end of the Term; and (III) if for any reason Borrowers
shall fail to timely select a period, then such Revolving Loans shall continue
as, or revert to, Prime Rate Loans, such rate to remain fixed for such Interest
Period.


  (iii) Intentionally Deleted.


  (iv) Intentionally Deleted.


  (v) Term Loan C shall bear interest at the per annum rate of interest set
forth in subsection (A) or (B) below:


  (A) one-half of one percent (.5%) per annum in excess of the Prime Rate


  (B) two and three quarter of one percent (2.75%) in excess of the LIBOR Rate
for the applicable Interest Period selected by Borrowers by irrevocable notice
(in writing, by telecopy, telex, telegram, electronic mail or cable) given to
Agent not less than three (3) Business Days prior to the first day of each
respective Interest Period; provided that: (I) each such period occurring after
such initial period shall commence on the day on which the immediately preceding
period expires; (II) the final Interest Period shall be such that its expiration
occurs on or before the end of the Term; and (III) if for any reason Borrowers
shall fail to timely select a period, then such portion of Term Loan C shall
continue as, or revert to, Prime Rate Loans, such rate to remain fixed for such
Interest Period.


  (vi) Each Capital Expenditure Loan shall bear interest at the per annum rate
of interest set forth in subsection (A) or (B) below:


  (A) one-half of one percent (.5%) per annum in excess of the Prime Rate in
effect from time to time.


9

--------------------------------------------------------------------------------


  (B) two and three quarter of one percent (2.75%) in excess of the LIBOR Rate
for the applicable Interest Period selected by Borrowers by irrevocable notice
(in writing, by telecopy, telex, telegram, electronic mail or cable) given to
Agent not less than three (3) Business Days prior to the first day of each
respective Interest Period; provided that: (I) each such period occurring after
such initial period shall commence on the day on which the immediately preceding
period expires; (II) the final Interest Period shall be such that its expiration
occurs on or before the end of the Term; and (III) if for any reason Borrowers
shall fail to timely select a period, then such Capital Expenditure Loans shall
continue as, or revert to, Prime Rate Loans, such rate to remain fixed for such
Interest Period.


    All such interest to be payable on Prime Rate Loans shall be payable on the
first Business Day of each month in arrears. All such interest to be payable on
LIBOR Rate Loans shall be payable on the first Business Day of each month in
arrears and on the last Business Day of such Interest Period. Said rates of
interest shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate, effective on the effective date of each such change
in the Prime Rate. Upon the occurrence of an Event of Default and during the
continuance thereof, each Loan shall bear interest at the rate of two percent
(2%) per annum in excess of the interest rate otherwise payable thereon, which
interest shall be payable on demand. All interest shall be calculated on the
basis of a 360-day year.”


        8.     Other LIBOR Provisions. Section 4 of the Loan Agreement is hereby
amended by adding the following as Section 4(d) thereto:

(d)   Other Libor Provisions.


  (i) Subject to the provisions of this Agreement, Borrower shall have the
option (A) as of any date, to convert all or any part of the Prime Rate Loans
to, or request that new Loans be made as, LIBOR Rate Loans of various Interest
Periods, (B) as of the last day of any Interest Period, to continue all or any
portion of the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C) as of the last
day of any Interest Period, to convert all or any portion of the LIBOR Rate
Loans to Prime Rate Loans; and (D) at any time, to request new Loans as Prime
Rate Loans; provided, that Loans may not be continued as or converted to LIBOR
Rate Loans, if the continuation or conversion thereof would violate the
provisions of this Agreement or if an Event of Default or an event which, with
the passage of time or giving of notice, will become an Event of Default, has
occurred.


10

--------------------------------------------------------------------------------


  (ii) Lender’s determination of LIBOR as provided above shall be conclusive,
absent manifest error. Furthermore, if Lender determines, in good faith (which
determination shall be conclusive, absent manifest error), prior to the
commencement of any Interest Period that (A) U.S. Dollar deposits of sufficient
amount and maturity for funding the Loans are not available to Lender in the
London Interbank Eurodollar market in the ordinary course of business, or (B) by
reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the rate of interest to be
applicable to the Loans requested by Borrower to be LIBOR Rate Loans or the
Loans bearing interest at the rates set forth in Section 4(a)(i)(B), Section
4(a)(ii)(B), Section 4(a)(v)(B) or Section 4(a)(iv)(B) of this Agreement shall
not represent the effective pricing to Lender for U.S. Dollar deposits of a
comparable amount for the relevant period (such as for example, but not limited
to, official reserve requirements required by Regulation D to the extent not
given effect in determining the rate), Lender shall promptly notify Borrower and
(1) all existing LIBOR Rate Loans shall convert to Prime Rate Loans upon the end
of the applicable Interest Period, and (2) no additional LIBOR Rate Loans shall
be made until such circumstances are cured.


  (iii) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending offices (a “Regulatory Change”), shall, in the opinion of counsel to
Lender, make it unlawful for Lender to make or maintain LIBOR Rate Loans, then
Lender shall promptly notify Borrower and (A) the LIBOR Rate Loans shall
immediately convert to Prime Rate Loans on the last Business Day of the then
existing Interest Period or on such earlier date as required by law and (B) no
additional LIBOR Rate Loans shall be made until such circumstance is cured.


  (iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by Borrower in its request (other than as a result of a default by
Lender), Borrower agrees to indemnify Lender against any loss (including any
loss on redeployment of the deposits or other funds acquired by Lender to fund
or maintain such LIBOR Rate Loan) cost or expense incurred by Lender as a result
of such prepayment.


  (v) If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by, Lender;
(B) subject Lender or the LIBOR Rate Loans to any Tax or change the basis of
taxation of payments to Lender of principal or interest due from Borrower to
Lender hereunder (other than a change in the taxation of the overall net income
of Lender); or (C) impose on Lender any other condition regarding the LIBOR Rate
Loans or Lender’s funding thereof, and Lender shall determine (which
determination shall be conclusive, absent any manifest error) that the result of
the foregoing is to increase the cost to Lender of making or maintaining the
LIBOR Rate Loans or to reduce the amount of principal or interest received by
Lender hereunder, then Borrower shall pay to Lender, on demand, such additional
amounts as Lender shall, from time to time, determine are sufficient to
compensate and indemnify Lender from such increased cost or reduced amount.


11

--------------------------------------------------------------------------------


  (vi) Lender shall receive payments of amounts of principal of and interest
with respect to the LIBOR Rate Loans free and clear of, and without deduction
for, any Taxes. If (A) Lender shall be subject to any Tax in respect of any
LIBOR Rate Loans or any part thereof or, (B) Borrower shall be required to
withhold or deduct any Tax from any such amount, the LIBOR Rate applicable to
such LIBOR Rate Loans shall be adjusted by Lender to reflect all additional
costs incurred by Lender in connection with the payment by Lender or the
withholding by Borrower of such Tax and Borrower shall provide Lender with a
statement detailing the amount of any such Tax actually paid by Borrower.
Determination by Lender of the amount of such costs shall be conclusive, absent
manifest error. If after any such adjustment any part of any Tax paid by Lender
is subsequently recovered by Lender, Lender shall reimburse Borrower to the
extent of the amount so recovered. A certificate of an officer of Lender setting
forth the amount of such recovery and the basis therefor shall be conclusive,
absent manifest error.


  (vii) Each request for LIBOR Rate Revolving Loan shall be in an amount not
less than Five Hundred Thousand and No/100 Dollars ($500,000.00), and in
integral multiples of Fifty Thousand and No/100 Dollars ($50,000.00). Each
request for LIBOR Rate CapEx Loan shall be in an amount not less than Fifty
Thousand and No/100 Dollars ($50,000.00), and in integral multiples of, One
Thousand and No/100 Dollars ($1,000.00). Each request for a LIBOR Rate Term C
Loan shall be in an amount not less than One Hundred Thousand and No/100 Dollars
($100,000.00), and in integral multiples of, One Thousand and No/100 Dollars
($1,000.00).


  (viii) Unless otherwise specified by Borrower, all Loans shall be Prime Rate
Loans.


  (ix) No more than six (6) Interest Periods may be in effect with respect to
outstanding LIBOR Rate Revolving Loans and LIBOR Rate Term C Loans at any one
time. No more than one (1) Interest Period may be in effect with respect to
outstanding LIBOR Rate CapEx Loans at any one time.”


        9.       Term. The reference contained in Section 10(i) to “July 1,
2005” is hereby deleted and replaced with “July 1, 2007".

        10.     Prepayment Premium. The last sentence of Section 10(i) is hereby
deleted in its entirety and replaced with the following:

12

--------------------------------------------------------------------------------


    “If, during the Term of this Agreement, the Revolving Loan facility is
terminated by Borrowers or this Agreement is terminated as a result of the
occurrence of an Event of Default, then the Borrowers agree to repay and satisfy
in full all of the Liabilities, and additionally, as a prepayment fee, the
Borrowers shall pay to Agent an amount equal to (i) three percent (3%) of the
Maximum Loan Limit, if such prepayment occurs at anytime on or prior to July 1,
2005 and (ii) two percent (2%) of the Maximum Loan Limit if such prepayment
occurs at any time prior to the date thirty (30) days prior to the last day of
the Term but after July 1, 2005.”


        11.     Use of Proceeds. Section 12(g) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

  “ (g)  Use of Proceeds. All monies and other property obtained by any Borrower
from Agent pursuant to this Agreement shall be used solely as follows: (a) the
proceeds of the initial Loans shall be used to refinance all existing
indebtedness of each Borrower or any Guarantor owing to South Trust Bank; (b) a
portion of Term Loan C shall be used to repay Borrowers’ outstanding obligations
in under Term Loan A and (c) the proceeds of the remainder of Term Loan C and
all other Loans shall be used for working capital and general corporate
purposes.”


        12.     Financial Covenants. Section 14 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following::

14.   FINANCIAL COVENANTS. MTS and its Subsidiaries shall maintain and keep in
full force and effect each of the financial covenants set forth below:


(a)    Tangible Net Worth. MTS and its Subsidiaries on a consolidated basis
shall maintain at all times during each time period set forth below a Tangible
Net Worth of not less than the amount set forth below opposite each such time
period:


13

--------------------------------------------------------------------------------


Period   Tangible Net Worth

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    As of March 31, 2004   $800,000 plus the greater of (i) $4,600,000 and (ii)
95% of Tangible Net Worth at March 31, 2003 (the "2004 Tangible Net Worth
Requirement")      As of April 1, 2004 and at all times through and including
June 29, 2004  $7,478,000.00     As of June 30, 2004 and at all times through
and including September 29, 2004  $6,678,000.00     As of September 30, 2004 and
at all times through and including March 30, 3005  $ 6,705,000.00     As of
March 31, 2005   $7,105,000.00 (the "2005 Tangible Net Worth Requirement")     
As of April 1, 2005 and at all times through and including September 29, 2005  
the greater of (i) the 2005 Tangible Net Worth Requirement and (ii) 95% of
Tangible Net Worth at March 31, 2005      As of September 30, 2005 and at all
times through and including March 30, 2006   (i) the 2005 Tangible Net Worth
Requirement and (ii) 95% of Tangible Net Worth at March 31, 2005      As of
March 31, 2006  $800,000 plus the greater of (i) the 2005 Tangible Net Worth
Requirement and (ii) 95% of Tangible Net Worth at March 31, 2005 (the "2006
Tangible Net Worth Requirement")     As of April 1, 2006 and at all times
through and including March 30, 2007   the greater of (i) the 2006 Tangible Net
Worth Requirement and (ii) 95% of Tangible Net Worth at March 31, 2006      As
of March 31, 2007   $800,000 plus the greater of(i) the 2006 Tangible Net Worth
Requirement and (ii) 95% of Tangible Net Worth at March 31, 2006 (the "2007
Tangible Net Worth Requirement")      As of April 1, 2007 and at all times
thereafter   the greater of (i) the 2007 Tangible Net Worth Requirement and (ii)
95% of Tangible Net Worth at March 31, 2007  



(b)    Debt Service Coverage Ratio. MTS and its Subsidiaries on a consolidated
basis will maintain a Debt Service Coverage Ratio for each time period set forth
below of not less than the ratio set forth below opposite each such time period:


14

--------------------------------------------------------------------------------


Measuring Period   Debt Service Coverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     Fiscal quarter ending June 30, 2004   1.25:1.00   Two fiscal quarters
ending September 30, 2004  1.25:1.00  Three fiscal quarters ending December 31,
2004  1.25:1.00  Four fiscal quarters ending March 31, 2005  1.25:1.00  Fiscal
quarter ending June 30, 2005 and as of the end of each fiscal quarter     
thereafter, in each case together with the three preceding fiscal quarters 
1.25:1.00 



(c)    Capital Expenditure Limitations. MTS and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures in excess of (i) Three
Million Dollars ($3,000,000.00) during the Fiscal Year ending March 31, 2005 and
(ii) One Million Eighty Hundred Thousand Dollars ($1,800,000.00) during any
Fiscal Year thereafter.


(d)    Availability. Borrowers will maintain a Minimum Net Availability of not
less than Seven Hundred Fifty Thousand Dollars ($750,000); provided, however,
that Minimum Net Availability may be less than Seven Hundred Fifty Thousand
Dollars ($750,000) for a total of five (5) days during each calendar month.”


        13.     Deletion of Material Adverse Effect Provisions

(a)    Section 12(b)(vii) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:


“(vii)   Default. Promptly advise Agent of the occurrence of any Default or
Event of Default hereunder or under any of the Subordinated Debt Documents or
any of the Preferred Stock Documents.”


(b)    Section 15(c) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


"(c)    Breaches or Amendments of Other Obligations. A default or event of
default or breach under, or other failure of any Obligor to perform, keep or
observe any of the covenants, conditions, promises, agreements or obligations of
such Obligor (after the expiration of any applicable cure or grace periods)
under: (i) any of the Subordinated Debt Documents or Preferred Stock Documents
shall be amended or modified in any respect prohibited hereunder without Agent’s
prior written consent; or (ii) any other agreement with any Person, if such
failure is reasonably likely to have a Material Adverse Effect.”


(c)    Section 15(p) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


“(p)    Intentionally Deleted.”


15

--------------------------------------------------------------------------------


(d)    Section 17(o) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


“(o)    Intentionally Deleted.”


        14.     Change of Address. The reference to “c/o LaSalle Business
Credit, Inc., 1735 Market Street, 6th Floor, Philadelphia, PA 19103, Attention:
Jeffrey M. Joslin, facsimile number: (267) 386-8844” set forth in Section 19 of
the Loan Agreement is hereby deleted in its entirety and replaced with the “c/o
LaSalle Business Credit, LLC, 2 Commerce Square, Suite 2610, Philadelphia, PA
19103".

        15.     Notes. Contemporaneously with the execution of this Amendment,
Borrower shall execute and deliver to Agent an Amended and Restated Revolving
Note in the face amount of Eight Million Five Hundred Thousand Dollars
($8,500,000.00) (the “Amended and Restated Note”) and Term Note C in the face
amount of One Million Two Hundred Thousand Dollars ($1,200,000.00) (the “Term
Note C”), each of which shall be in form and content acceptable to Agent.

        16.     Merger and Name Change

(a)   Borrowers have informed Agent that Borrowers are contemplating the
following actions: (i) an amendment to the articles of incorporation of MTS in
order to change the name of MTS to “MTS Medication Technologies” (the “Name
Change”) and (ii) subsequent to the Name Change, the merger of Packaging with
and into MTS (the “Merger”). MTS, a Delaware corporation, will be the
corporation surviving the Merger. Agent and Lender hereby consent to the Name
Change and the Merger and, solely for the purpose of avoiding the occurrence of
a Default or an Event of Default which could be caused by the Name Change and/or
the Merger, waive Borrowers’ compliance with those provisions of the Loan
Agreement and the Other Agreements which would prohibit the Name Change and/or
the Merger. Agent’s and Lender’s consent and waiver is contingent upon the
execution and delivery to Agent of the following documents:


  (i) Copy of the authorizing resolutions regarding the Name Change, certified
to be true and correct by the Secretary of MTS;


  (ii) Copy of the articles of amendment to the articles of incorporation of
MTS, certified to be true and correct by the Secretary of MTS;


  (iii) Copy of the authorizing resolutions regarding the Merger, certified to
be true and correct by the Secretary of MTS and Packaging, as applicable;


  (iv) Evidence that the state of formation of the surviving company is the
State of Delaware.


  (v) Copy of the articles of merger, certified to be true and correct by the
Secretary of MTS and Packaging; and


  (vi) Copy of the by-laws of the company surviving the merger, certified to be
true and correct by the Secretary of such company.


(b)   The foregoing consent and waiver is given solely in connection with the
Name Change and the Merger and shall not be deemed to be an agreement,
obligation or commitment by Agent or Lender to consent to any other transactions
which would be prohibited by the terms and conditions of the Loan Agreement or
any of the Other Agreements.


16

--------------------------------------------------------------------------------


        17.     Conditions Precedent. In addition to all of the other terms and
conditions set forth herein, this Amendment is contingent upon the following:

(a)   Immediately after giving effect to the repayment in full of the
Subordinated Indebtedness, the Borrowers shall have Minimum Net Availability of
not less than Seven Hundred Fifty Thousand Dollars ($750,000); and


(b)   Agent shall have received satisfactory confirmation of the amount required
to repay the Subordinated Indebtedness in full as of the date hereof.


        18.     Amendment/References. The Loan Agreement and the Other
Agreements are hereby amended to be consistent with the terms of this Amendment.
All references in the Loan Agreement and the Other Agreements to (a) the
“Liabilities” shall include, without limitation, all sums due in connection with
Term Loan C, (b) the “Loan Agreement” shall mean the Loan Agreement as amended
hereby; (c) the “Loans” shall include, without limitation, Term Loan C and (d)
the “Other Agreements” shall include, without limitation, this Amendment, the
Amended and Restated Note, Term Note C and all other instruments or agreements
executed pursuant to or in connection with the terms hereof.

        19.     Amendment Fee. Contemporaneously with the execution hereof, and
in addition to all other sums due from Borrowers to Agent and/or Lender,
Borrowers shall pay to Agent an amendment fee in an amount equal to Ninety-Five
Thousand Dollars ($95,000.00) (the “Amendment Fee”). The Amendment Fee may be
debited from any account of either Borrower maintained with Agent, Lender or
LaSalle Bank or charged to the Revolving Loan.

        20.     Release. Borrowers and each Guarantor acknowledge and agree that
it has no claims, suits or causes of action against Agent or Lender and hereby
remises, releases and forever discharges Agent, Lender, their officers,
directors, shareholders, employees, agents, successors and assigns from any
claims, suits or causes of action whatsoever, in law or equity, which either
Borrower or any Guarantor has or may have arising from any act, omission or
otherwise, at any time up to and including the date of this Amendment.

        21.     Additional Documents; Further Assurances. Borrowers shall take
such other actions and execute and deliver to Agent, or to cause to be executed
and delivered to Agent, at the sole cost and expense of Borrowers, from time to
time, all documents, agreements, statements, certificates and information as
Agent shall reasonably request to evidence or effect the terms of the Loan
Agreement, as amended, or any of the Other Agreements, as amended, or to enforce
or protect Agent’s interest in all Collateral or to evidence or effect the Name
Change and/or the Merger. All such documents, agreements, statements,
certificates and information shall be in form and content acceptable to Agent.

        22.     Further Agreements and Representations. Each Borrower does
hereby:

(a)   ratify, confirm and acknowledge that, as amended hereby, the Loan
Agreement and all Other Agreements are valid, binding and in full force and
effect;


(b)   covenant and agree to perform all obligations of such Borrower contained
herein, in the Loan Agreement and in the Other Agreements, as amended hereby;


(c)   acknowledge and agree that as of the date hereof, such Borrower has no
defense, set-off, counterclaim or challenge against the payment of any sums
owing under the Loan Agreement or any of the Other Agreements or the enforcement
of any of the terms or conditions thereof;


17

--------------------------------------------------------------------------------


(d)   represent and warrant that no Default or Event of Default exists under the
Loan Agreement;


(e)   acknowledge and agree that nothing contained herein and no actions taken
pursuant to the terms hereof is intended to constitute a novation of the Loan
Agreement or any of the Other Agreements, and does not constitute a release,
termination or waiver of any of the liens, security interests, rights or
remedies granted to Agent therein, which liens, security interests, rights and
remedies are hereby ratified, confirmed, extended and continued as security for
the Liabilities as amended; and


(f)   acknowledge and agree that such Borrower’s failure to comply with or
perform any of its covenants, agreements or obligations contained in this
Amendment shall constitute an Event of Default under the Loan Agreement and each
of the Other Documents as amended.


        23.     Fees, Costs, Expenses and Expenditures. Each Borrower agrees to
pay all of Agent’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including, without limitation, fees,
disbursements, expenses and disbursements of counsel retained by Agent and all
fees related to filings, recording of documents and searches, whether or not the
transactions contemplated hereunder are consummated.

        24.     Inconsistencies. To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the Loan
Agreement or the Other Agreements, the terms and conditions of this Amendment
shall prevail. All terms and conditions of the Loan Agreement and the Other
Agreements not inconsistent herewith shall remain in full force and effect and
are hereby ratified and confirmed by Borrowers.

        25.     Binding Effect. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

        26.     Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

        27.     Headings. The headings of the articles, sections, paragraphs and
clauses of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.


[SIGNATURES ON FOLLOWING PAGE]

18

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed effective as of the day and year first above written.

        MEDICAL TECHNOLOGY SYSTEMS, INC.        By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

          MTS PACKAGING SYSTEMS, INC.        By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

          LASALLE BUSINESS CREDIT, LLC, successor by merger to     LaSalle
Business Credit, Inc., as Agent for Standard     Federal Bank National
Association       By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

          STANDARD FEDERAL BANK NATIONAL ASSOCIATION       By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

 


21

--------------------------------------------------------------------------------



RATIFICATION AND CONFIRMATION OF GUARANTY

        The undersigned, intending to be legally bound hereby, (1) acknowledge
and agree to the foregoing Amendment, (2) agree to be bound by the foregoing
Amendment and (3) agree that those certain Continuing Unconditional Guaranty
Agreements from each of the undersigned to Agent dated June 26, 2002 are in full
force and effect.

        MEDICATION MANAGEMENT TECHNOLOGIES, INC.        By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

          MEDICATION MANAGEMENT SYSTEMS, INC.        By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

          MEDICAL TECHNOLOGY LABORATORIES, INC.        By:

--------------------------------------------------------------------------------

    Name/Title:

--------------------------------------------------------------------------------

 



20